On writ of error it has been made to appear in this Court that James Ogg, relator, procured an alternative writ of mandamus out of the Circuit Court of Pinellas County, Florida, directed to Joe Russell, as Chief of Police of the City of Clearwater, commanding that he reinstate the relator as a "C" grade policeman with corresponding pay as of April 16, 1937, at once, and that salary warrants be issued by the City of Clearwater, due to the unlawful dismissal of the relator from the police force of said City.
The respondents filed an answer or return to the alternative writ of mandamus in which it was made to appear that the relator was not unlawfully dismissed from the police force of said City, by the said Joe Russell, as Chief, but on the contrary that the relator, on April 16, 1937, freely and voluntarily quit and resigned from his position as policeman of the City of Clearwater. *Page 644 
On September 11, 1937, the Honorable John U. Bird, Circuit Judge, heard evidence on the issues submitted, as well as argument of counsel, and did then and there make and enter an order that the amended alternative writ be dismissed or quashed at the cost of the relator. Writ of error was sued out to said final judgment and this Court having considered the pleadings and evidence by the transcript of the record, heard argument of counsel for the respective parties at the bar of this Court, and read the briefs and citations of authorities, it is of the opinion that there is no error in the record. The judgment appealed from is hereby affirmed.
WHITFIELD, P.J., and BROWN and CHAPMAN, J.J., concur.
BUFORD, J., concurs in the opinion and judgment.
Justices TERRELL and BUFORD not participating as authorized by Section 4687 Compiled General Laws of 1927 and Rule 21-A of the Rules of this Court.